Citation Nr: 0718482	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-22 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a stomach 
condition, to include reflux esophagitis and a hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from February 1968 to December 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Muskogee, Oklahoma, Regional Office 
(RO).   

A hearing was held at the RO before the undersigned Veterans 
Law Judge in October 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional 
action is required pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA).  In Kent. v. Nicholson, 20 Vet. App. 1 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) established significant new requirements with 
respect to the content of the duty-to-assist notice which 
must be provided to a veteran who is petitioning to reopen a 
claim.  The Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
In addition, the Court held that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  In 
order to satisfy the legislative intent underlying the VCAA 
notice requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their 
claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The veteran was previously provided a VCAA 
notification letter, but it did not meet the requirements set 
forth in Kent as it did not explain the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  A remand is required to 
correct this deficiency.  

The Board also finds that an examination would be useful in 
assessing the nature and etiology of the claimed disability.  
An examination would allow an opportunity to obtain a medical 
opinion regarding whether any current stomach disorder is 
related to stomach and esophageal complaints noted in the 
veteran's service medical records.  The veteran has 
previously been afforded VA examinations, but none of the 
examination reports ever included any opinion regarding the 
etiology of the stomach disorders which were found.  

The Board also notes that the RO issued the statement of the 
case in May 2005.  Subsequently, however, in November 2006, 
the veteran submitted additional evidence which pertain to 
the issue on appeal, consisting of numerous post service 
medical treatment records, many of which pertaining to 
stomach problems.  The evidence is date stamped as having 
been received at the RO on November 15, 2006.  The claims 
file was still located at the RO at that time, as a letter 
from the RO to the veteran was issued on November 29, 2006.  
The additional evidence was not accompanied by a waiver of 
the right to have that evidence considered by the RO.  

This evidence is arguably pertinent to the veteran claim.  
Significantly, however, no rating decision was issued after 
receipt of this evidence, and the veteran was not afforded a 
supplemental statement of the case.  Such actions are 
required by 38 C.F.R. § 19.37(a) which states that evidence 
received by the agency of original jurisdiction will be 
referred to the appropriate rating or authorization activity 
for review and disposition, and that if the statement of the 
case and any prior supplemental statement of the case (SSOC) 
were prepared before the receipt of the additional evidence, 
a supplemental statement of the case will be furnished to the 
appellant and his or her representative.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised duty-to-
assist notice regarding the request to 
reopen the claim for service connection 
for a stomach disorder.  The notice 
letter must describe the elements 
necessary to establish service connection 
for a disability, must explain the 
definition of new and material evidence, 
and must describe what evidence would be 
necessary to substantiate that element or 
elements required to establish service 
connection that were found insufficient 
in the previous denial.  

2.  The veteran should be afforded a VA 
stomach disorders examination to 
determine the nature and etiology of any 
stomach disability which the veteran may 
currently have.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.  In 
particular, the examiner should review 
service medical records showing relevant 
complaints, to include a record dated in 
October 1970 showing a complaint of 
difficulty swallowing with esophageal 
pain which was diagnosed as esophagitis, 
and a record dated in April 1975 showing 
a complaint of epigastric pain and a 
diagnosis of PUD.   The examiner should 
record the full history of the disorder, 
including the veteran's own account.  The 
examiner should specifically comment as 
to whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that any currently found 
stomach disability is related to the 
symptoms noted in service, or whether 
such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability). 

3.  Thereafter, the RO should 
readjudicate the claim for compensation 
taking into consideration all additional 
evidence received since the issuance of 
the last SSOC.  If any of the benefits 
sought on appeal remains denied, the 
appellant and the appellant's 
representative if any should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


